17-13633-mkv           Doc 151       Filed 12/07/18 Entered 12/07/18 20:42:41            Main Document
                                                   Pg 1 of 15


                                                                        Hearing Date: December 19, 2018
                                                                               Time: 10:00 a.m.
 ROSEN & ASSOCIATES, P.C.
 Attorneys for the Debtor and
   Debtor in Possession
 747 Third Avenue
 New York, NY 10017-2803
 (212) 223-1100
 Sanford P. Rosen
 Paris Gyparakis

 UNITED STATES BANKRPUTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

     In re:
                                                                    Chapter 11
     Robert Francis Xavier Sillerman
     aka Robert F.X. Sillerman
     aka Robert F. Sillerman                                        Case No. 17-13633 (MKV)
     aka Robert X. Sillerman,

                                      Debtor.


                      DEBTOR’S RESPONSE TO MOTION FOR ORDER
                 APPOINTING EXAMINER AND TERMINATING EXCLUSIVITY

 TO THE HONORABLE MARY KAY VYSKOCIL,
 UNITED STATES BANKRUPTCY JUDGE:

                    Robert F.X. Sillerman, aka Robert F. Sillerman, aka Robert X. Sillerman,

 improperly named in the involuntary petition commencing this case as Robert Francis Xavier

 Sillerman,1 the above captioned debtor and debtor in possession (the “Debtor” or “Mr.

 Sillerman”), by his counsel, Rosen & Associates, P.C., as and for his response to the motion (the

 “Motion”) of React Presents, Inc., Clubtix, Inc., Lucas King and Jeffrey Callahan (collectively,




 1
     Mr. Sillerman has never been known as Robert Francis Xavier Sillerman.
17-13633-mkv         Doc 151   Filed 12/07/18 Entered 12/07/18 20:42:41            Main Document
                                             Pg 2 of 15


 “Movants”) for the entry of an order (a) appointing an examiner pursuant to 11 U.S.C. § 1104(c)

 and (b) terminating the Debtor’s exclusivity pursuant to 11 U.S.C. 1121(d), represents as

 follows:

                                         JURISDICTION

                1.       The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

 and 1334. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2). Venue

 is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                                          BACKGROUND

 Procedural History

                2.       On December 27, 2017 (the “Petition Date”), Movants filed an

 involuntary petition under chapter 7 of title 11 of the United States Code, 11 U.S.C. §§ 101 et

 seq. (the “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern District

 of New York against Mr. Sillerman. Pursuant to a stipulation by and between Movants and Mr.

 Sillerman, February 2, 2018 was fixed as the date by which Mr. Sillerman was required to

 respond to the involuntary petition.

                3.       Mr. Sillerman responded by consenting to the entry of an order for relief

 and moving to convert his case to one under chapter 11 of the Bankruptcy Code. No objections

 to the motion were filed, and after a hearing on the motion on February 28, 2018, this Court

 entered an order for relief on March 1, 2018 that also converted Mr. Sillerman’s case to one

 under chapter 11.




                                                  2
17-13633-mkv         Doc 151   Filed 12/07/18 Entered 12/07/18 20:42:41           Main Document
                                             Pg 3 of 15


                4.       The Debtor has continued to operate his businesses and manage his

 properties and affairs as debtor and debtor in possession pursuant to sections 1107 and 1108 of

 the Bankruptcy Code.

                5.       To date, no trustee, examiner, or creditors’ committee has been appointed.

 Debtor’s Background

                6.       Mr. Sillerman is an American businessman and media entrepreneur. He

 was the owner of a range of television and radio stations during the 1980s and 1990s. In 1993 he

 formed SFX Broadcasting, Inc. and then built SFX Entertainment, Inc., a concert and stage

 performance promoter. In 1998, Mr. Sillerman sold SFX Broadcasting to Capstar

 Communications for $2.1 billion, keeping only a small nascent entertainment portfolio. As CEO

 of SFX Entertainment, he combined concert promoters around the world and in 2000 sold the

 enterprise to the broadcaster Clear Channel Communications for $4.4 billion. Clear Channel

 subsequently spun it out and it now operates as Live Nation. That network of promoters and

 theaters remains the basis of Live Nation Entertainment’s concert division.

                7.       In 2005, Mr. Sillerman founded CKX Entertainment, and acquired Elvis

 Presley Enterprises, Muhammed Ali Enterprises, and the company that owned the Idol franchise

 around the world, including American Idol. In a series of transactions those businesses were

 sold for over $1.5 billion.

                8.       In 2012, Mr. Sillerman re-founded SFX Entertainment, Inc. as a promoter

 of electronic music festivals. He was Chairman, CEO, and owned about 40% of its shares. SFX

 Entertainment was the largest global producer of live events and digital entertainment content

 focused on electronic music culture and other world-class festivals. SFX Entertainment’s




                                                  3
17-13633-mkv          Doc 151   Filed 12/07/18 Entered 12/07/18 20:42:41          Main Document
                                              Pg 4 of 15


 mission was to provide electronic music fans with the best possible live experiences, music

 discovery, media and digital connectivity. The company went public in 2013 at a valuation of

 just over $1 billion.

                 9.       Investors grew impatient with SFX Entertainment’s efforts to build a

 profitable business by attracting corporate sponsors. In 2015, Mr. Sillerman offered to take the

 company private at $5.25 a share, valuing the company at $774 million, including its debt.

 However, as growth continued to slow, problems continued to mount through the fall of 2015

 and in August he was forced to abandon his bid as the company’s declining performance made

 financing the transaction impossible. During this period, Mr. Sillerman continued to provide the

 company with credit support in the forms of significant cash contributions and a series of

 guarantees that allowed the company to continue to operate. On February 1, 2016, following a

 default under its bonds, SFX Entertainment and certain of its subsidiaries filed voluntary

 petitions for reorganization under chapter 11 of the Bankruptcy Code in the United States

 Bankruptcy Court for the District of Delaware.

                 10.      Mr. Sillerman resigned as CEO of SFX Entertainment in March of 2016

 and in late 2016, SFX Entertainment emerged from bankruptcy as a privately owned company

 and its case was closed. SFX Entertainment’s plan of reorganization created a litigation trust,

 and its trustee (the “Litigation Trustee”) is pursuing certain claims of SFX Entertainment

 against Mr. Sillerman that were conveyed to the trust. Mr. Sillerman also has claims for

 indemnification under SFX Entertainment’s D&O policy based upon non-reimbursed legal fees

 and expenses that he incurred as an officer and director of SFX Entertainment. As of the filing

 date of the involuntary petition, such claims were the subject of mediation. Although the




                                                   4
17-13633-mkv      Doc 151      Filed 12/07/18 Entered 12/07/18 20:42:41             Main Document
                                             Pg 5 of 15


 Litigation Trustee has not commenced an adversary proceeding asserting such claims against Mr.

 Sillerman, the Litigation Trustee and Mr. Sillerman have agreed to toll the statutory period

 within which the Litigation Trustee must bring such claims.

                11.     Movants’ claims are premised upon a judgment to which Mr. Sillerman

 ultimately consented based upon his guarantee of an obligation of SFX Entertainment. Prior to

 the filing of the involuntary petition, SFX Entertainment unilaterally withdrew its agreement to

 indemnify Mr. Sillerman against Movants’ claims as well as its agreement to compensate him for

 providing such credit support to SFX Entertainment.

                12.     With few exceptions, Mr. Sillerman’s property consists of interests in

 limited liability companies, most of which directly or indirectly own an interest in a particular

 asset or assets. In certain of such companies, he is the sole member; in others, Mr. Sillerman’s

 wife is also a member or third parties are also members. While most of the limited liability

 companies own all of the underlying asset(s), some own a percentage of the asset(s).

                13.     Mr. Sillerman’s inability to pay his debts as they became due is

 attributable to a lack of liquidity. Thus, the raison d’etre of the chapter 11 case has been to

 afford him the opportunity to protect and maintain various assets and make certain investments

 in existing assets in order to fund a plan of reorganization under which creditors will receive

 payment in full of their respective allowed claims.

 The Plan of Reorganization/Disclosure Statement

                14.     On October 31, 2018, Mr. Sillerman timely filed a plan of reorganization.

 It provides for the payment in cash to all creditors of the full amount of their respective allowed

 claims. Although confirmation is conditioned upon, among other things, closing under a




                                                   5
17-13633-mkv       Doc 151     Filed 12/07/18 Entered 12/07/18 20:42:41              Main Document
                                             Pg 6 of 15


 financing facility, the Debtor is confident that this condition as well as the others will be satisfied

 and that confirmation will occur in the first quarter of 2019.

                15.     The Debtor also filed on October 31, 2018 a motion (the “Extension

 Motion”) seeking to extend his time to file a disclosure statement and the hearing on that motion

 will be held at the same time as the hearing on Movant’s Motion.

                16.     The Debtor argues in his Extension Motion that although he has worked

 diligently to draft the disclosure statement, he requires additional time to complete it. “As is

 clear from the Debtor’s filed Schedules of Assets and Liabilities and Statement of Financial

 Affairs, his financial affairs are extensive and complicated; consequently, a complete discussion

 of his affairs requires significant time and attention.” “Allowing the Debtor additional time to

 file the Disclosure Statement will facilitate the preparation of a draft that fully addresses the

 concerns of creditors and the various issues that must be resolved in connection with

 confirmation of the Plan.” See Debtor’s Mot. for an Order Extending the Time to File a

 Disclosure Statement in Connection with his Filed Chapter 11 Plan, ¶¶ 17, 20.

                                            ARGUMENT

                A. The Appointment of an Examiner is Not Mandatory under 1104(c)(2)

                17.     Section 1104(c)(2) of the Bankruptcy Code provides that the court “shall

 order the appointment of an examiner ... if ... the debtor's fixed, liquidated, unsecured debts,

 other than debts for goods, services, or taxes, or owing to an insider, exceed $5,000,000.” 11

 U.S.C. §1104(c)(2).

                18.     Although Movants contend that this Court has no choice but to order the

 appointment, even under the seemingly mandatory language of section 1104(c)(2), the




                                                   6
17-13633-mkv        Doc 151        Filed 12/07/18 Entered 12/07/18 20:42:41           Main Document
                                                 Pg 7 of 15


 appointment of an examiner has been held as a matter of judicial discretion and courts routinely

 refuse to “slavishly and blindly follow [its’] so-called mandatory dictates,” especially in

 circumstances which would “cause the debtor to incur substantial and unnecessary costs and

 expenses detrimental to the interests of creditors and parties in interest.” In re Shelter Resources

 Corp., 35 B.R. 304, 304-05 (Bankr. N.D. Ohio 1983); see also In re Rutenberg, 158 B.R. 230,

 233 (Bankr. M.D. Fla. 1993) (appointment of an examiner was denied notwithstanding $10

 million in unsecured debt), In re GHR Companies, Inc., 43 B.R. 165, (Bankr. D.Mass. 1984).

                 19.         In In re Dewey & LeBoeuf LLP, this Court held that, “[a]ssuming

 arguendo that the Debtor had fixed, liquidated, unsecured debts in excess of $5 million, this Court

 has already concluded and adheres to the view that it retains the discretion to deny a motion for

 appointment of an examiner.” In re Dewey & LeBoeuf LLP, 478 B.R. 627, 639 (Bankr. S.D.N.Y.

 2012); see also In re Residential Capital, LLC, 474 B.R. 112, 121 (Bankr. S.D.N.Y 2012) (“[T]he

 facts and circumstances of the case may permit a bankruptcy court to deny the request for

 appointment of an examiner even in cases with more than $5 million in fixed debts.”).

                 20.         The Court’s authority to deny the appointment of an examiner is further

 supported by the language of the statute itself: “the [C]ourt shall order the appointment of an

 examiner to conduct such investigation of the debtor as is appropriate ....” 11 U.S.C.

 §1104(c)(2) (emphasis added), see In re Gilman Services, Inc., 46 B.R. 322, 327 (Bankr. D.

 Mass 1985) (notwithstanding its’ literal text, section 1104(c)(2) cannot be read in insolation from

 the rest of the statute).

                 21.         Here, as discussed below, appropriate circumstances for appointment of an

 examiner do not exist. Rather, appointment would constitute egregious abuse and unnecessarily




                                                      7
17-13633-mkv       Doc 151     Filed 12/07/18 Entered 12/07/18 20:42:41              Main Document
                                             Pg 8 of 15


 drain the estate assets and delay the administration of this case to the detriment of all parties in

 interest.

                B. The Appointment of an Examiner is Unwarranted under 1104(c)(1)

                22.     Under section 1104(c)(1), the court shall order the appointment of an

 examiner to conduct an investigation of the debtor as is appropriate, “including an investigation

 of any allegations of fraud, dishonesty, incompetence, misconduct, mismanagement, or

 irregularity in the management of the affairs of the debtor of or by current or former management

 of the debtor, if such appointment is in the interests of creditors, any equity security holders, and

 other interests of the estate …” 11 U.S.C. § 1104(c)(1).

                23.     Under section 1104(c)(1), the appointment of an examiner to investigate a

 debtor’s financial condition for allegations of fraud, dishonesty or gross mismanagement, “as is

 appropriate,” is a matter of discretion for the court. In re Gilman Servs., Inc., 46 B.R. 322

 (Bankr. D. Mass. 1985). In exercising its discretion, the court must consider whether the costs

 and expenses are “disproportionately higher than the value of the protection afforded.” H.R. Rep.

 No. 95-595, 95th Cong., 1st Sess. 402 (1977).

                24.     Indeed, many courts have denied examiner motions based on the cost to

 the estate, and, ultimately, to the creditors. See, e.g., In re Rutenberg, 158 B.R. at 233 (denying

 motion, in part because of cost), In re The GHR Companies, Inc., 43 B.R. at 176 (denying the

 appointment of an examiner in light of the “great sums of money to sustain the expenses of the

 professionals” already employed), In re Shelter Resources Corp., 35 B.R. at 305 (noting that an

 examiner would “most likely cause the debtor to incur substantial and unnecessary costs and

 expenses.”).




                                                   8
17-13633-mkv       Doc 151     Filed 12/07/18 Entered 12/07/18 20:42:41              Main Document
                                             Pg 9 of 15


                25.     Moreover, in considering section 1104(c)(1), courts have distinguished

 between evidence of systematic wrongdoing and allegations of isolated mismanagement:

 “[S]ome degree of mismanagement exists in virtually every insolvency case ... mere

 mismanagement does not, by itself constitute cause.” In re Sletteland, 260 B.R. 657, 672 (Bankr.

 S.D.N.Y. 2001); see In re Lenihan, 4 B.R. 209, 211 (Bankr. D.R.I. 1980) (naked allegations of

 fraud did not justify examiner appointment). Although there is no requirement that misconduct or

 incompetence be proven, “there should be at least some evidence presented that [the] allegations

 have some factual basis.” In re Bel Air Assoc., 4 B.R. 168, 173 (Bankr. W.D. Ok. 1980).

                26.     It follows that courts have held that the appointment of an examiner

 pursuant to section 1104(c)(1), “should not be routinely granted” but limited to cases in which

 there is “sufficient evidence to provide a factual basis for the granting of such relief.” In re Tyler,

 18 B.R. 574 (Bankr. S.D. Fla. 1982), In re 1243 20th Street, Inc., 6 B.R. 683 (Bankr. D.D.C.

 1980); see also In re Rutenberg, 158 B.R. at 233 (suggesting court must consider “totality of the

 factors”). According to this Court, “[m]ere allegations of fraud, dishonesty, incompetence,

 misconduct, mismanagement or irregularity in the management of the affairs of the debtor of or

 by current or former management” are insufficient to justify the appointment of an examiner.

 Dewey & Leboeuf, 478 B.R. 627, 640 (Bankr. S.D.N.Y 2012).

                27.     In In re Tyler, the court denied the request for the appointment of an

 examiner made by creditors of an individual chapter 11 debtor, described as heavily involved in

 the financial affairs of several subsidiary and affiliate companies, as there was no showing that

 any creditor had been prejudiced by the debtor’s intercompany advances. In re Tyler, 18 B.R.

 574. The court reasoned that although a picture has emerged that the debtor created a “very




                                                   9
17-13633-mkv       Doc 151     Filed 12/07/18 Entered 12/07/18 20:42:41              Main Document
                                            Pg 10 of 15


 complex interpersonal and intercorporate structure,” Movants failed to establish that the debtor

 or the affiliated corporations were fraudulent or dishonest: “The existence of several related

 corporate entities … does not, per se, constitute a factual predicate for the appointment of a

 trustee or an examiner.” Id. at 578 (emphasis added). In fact, the court noted that intercompany

 advances are perfectly logical as a mechanism to provide day-to-day working capital for the

 transferee entity and potentially conferred tax benefits. Id.

                28.     Here, Movants have failed to make the requisite evidentiary showing of

 misconduct by the Debtor. Instead, the Motion manifests a wholesale attempt to justify the

 drastic relief of appointing an examiner based upon conclusory statements that are not premised

 on any facts, but on self-serving suppositions that are themselves baseless. For example,

 Movants conflate concepts of assets and liquidity and suggest, irrationally, that considering only

 the value of the Debtor’s assets, his search for liquidity in the form of financing is a sham.

 However, courts have rejected such conclusory assertions of a need for an “impartial

 assessment” as grounds for the appointment of an examiner. See, e.g., In re Table Talk, Inc., 22

 B.R. 706 (Bankr. D.Mass. 1982).

                29.     It does not follow that by virtue of owning assets indirectly through

 holding companies the Debtor is hiding the “true nature, location and amount of his estate’s

 assets”; or that by virtue of listing his assets as interests in such holding companies, his schedules

 and/or statement of financial affairs are “misleading, incomplete and distorted”; or that by virtue

 of making properly reported transfers to his wife, the transfers have not “been justified . . . or

 subjected to scrutiny”; or that by virtue of causing a holding company to retain, with this Court’s

 approval, an “investment procurement agent,” the Debtor is hiding behind someone to “provide a




                                                   10
17-13633-mkv      Doc 151      Filed 12/07/18 Entered 12/07/18 20:42:41             Main Document
                                            Pg 11 of 15


 false face of progress”; or that by virtue of filing a plan, which discloses “neither the source nor

 substance of the financing” (a required feature of a disclosure statement, not a plan), the Debtor

 has acted improperly; or that by virtue of filing a plan without a disclosure statement, the Debtor

 is “[seeking] to further stall this Bankruptcy Case past the end of the year.”

                30.     As in Taylor, the fact that the Debtor is wealthy and his financial affairs

 complicated is insufficient in and of itself to justify the appointment of an examiner. In re Taylor

 18 B.R. at 575 (“[the debtor] appears to be a bright, articulate and energetic ‘deal maker’ in the

 accepted American tradition”).

                31.     Movants have done nothing to educate themselves about the Debtor’s

 financial affairs. They have sought no examination under Rule 2004 of the Federal Rules of

 Bankruptcy Procedure; they have made not a single informal inquiry, orally or in writing, of the

 Debtor or his counsel. Disappointed that the United States Trustee did not appoint a committee

 of unsecured creditors that would have functioned at the expense of the Debtor’s estate,

 Movant’s quest for an examiner is an ill-founded attempt to shift to the estate the cost and

 expense of conducting the due diligence that Movants have chosen to ignore.

                32.     In follows that, when considering the Debtor’s filed plan of reorganization

 that provides for the payment in full to all creditors, an examiner would confer no benefit on the

 creditors and other interests in this case. To the contrary, the appointment would only waste

 estate assets, impair the Debtor’s ability to obtain exit financing and delay confirmation.

                33.     Other courts have refused to appoint an examiner in analogous

 circumstances. See In re Rutenberg, 158 B.R. 230, 233 (Bankr. M.D. Fla. 1993) (denying

 appointment of an examiner where plan and disclosure statement had been filed and the




                                                  11
17-13633-mkv      Doc 151      Filed 12/07/18 Entered 12/07/18 20:42:41             Main Document
                                            Pg 12 of 15


 appointment of an examiner would “cause further delay in the administration of [the] Chapter 11

 case”); In re Schepps Food Stores, Inc., 148 B.R. 27, 30-31 (Bankr. S.D. Tex. 1992) (holding

 that there was “ample support in the record to conclude that [movant's] interest in the

 appointment of an examiner [was] a tactic to prevent confirmation, rather than to investigate bad

 faith allegations.”) (emphasis added).

                34.     Accordingly, because the appointment of an examiner is inappropriate and

 improvident and will impose expenses that far exceed any value the “protection” would bring to

 the estate, the Motion must be denied.

                C. No Cause Exists for Terminating the Debtor’s Exclusivity Periods under
                1121(d)

                35.     Under section 1121(d) of the Bankruptcy Code, a bankruptcy court may

 extend or reduce the debtor’s exclusivity periods for confirming a plan of reorganization “for

 cause.” See 11 U.S.C. § 1121(d).

                36.     In enacting section 1121(d), Congress intended “to allow the debtor a

 reasonable time to obtain confirmation of a plan without the threat of a competing plan.” In re

 Clamp–All Corp., 233 B.R. 198, 207–08 (Bankr. D.Mass. 1999). According to this Court, “[i]t

 was intended that at the outset of a Chapter 11 case, a debtor should be given the unqualified

 opportunity to negotiate a settlement and propose a plan of reorganization without interference

 from creditors and other interests.” In re Texaco, Inc., 81 B.R. 806, 809 (Bankr. S.D.N.Y. 1988)

 (citing H.R. Rep. No. 595, 95th Cong., 2d Sess. 221–22, reprinted in 1978 U.S.C.C.A.N. 5787).

                37.     The exclusivity period enjoyed by chapter 11 debtors arises from a belief

 that the debtor is generally best suited to orchestrate the process of rehabilitation based on

 familiarity with the business, and has been considered essential to the debtor’s “ability to




                                                  12
17-13633-mkv      Doc 151      Filed 12/07/18 Entered 12/07/18 20:42:41             Main Document
                                            Pg 13 of 15


 stabilize its operations and retain control over the reorganization process.” In re Clamp–All

 Corp., 233 B.R. at 207. “The adoption of a limited period of exclusivity also assures speed by

 motivating the debtor to be more fair and reasonable in its negotiations with creditors, because

 the debtor knows that the bargaining leverage of exclusivity will soon end.” Id; see also In re V.

 Savino Oil & Heating Co., Inc., 99 B.R. 518, 524 (Bankr. E.D.N.Y. 1989).

                38.     Courts have held that, as a general rule, the party seeking to terminate or

 modify a debtor's exclusivity period bears the burden of proof since it is the moving party who

 seeks to change the status quo. See In re Dow Corning Corp., 208 B.R. 661, 663 (Bankr. E.D.

 Mich. 1997). “[M]ost cases state that the standard of proof for such motions is a heavy one[.]”

 Id.; see also In re Interco, Inc., 137 B.R. 999, 1000 (Bankr. E.D.Mo. 1992) (“A party in interest

 which seeks to establish ‘cause’ to terminate the exclusivity period ‘bears a heavy burden.’”).

                39.     In In re Texaco, this Court also noted that in most cases where “cause”

 was found to terminate exclusivity, factors such as gross mismanagement of the debtor's

 operations or acrimonious feuding between the debtor's principals, were regarded as the major

 obstacles to a successful reorganization. 76 B.R. 322 (Bankr. S.D.N.Y. 1987) (citing In re

 Crescent Beach Inn, Inc., 22 B.R. 155 (Bankr. D.Me. 1982), In re Texas Extrusion Corp., 68

 B.R. 712, 725 (N.D.Tex. 1986)).

                40.     In In re Adelphia Commc’ns Corp., this Court held that when exercising

 discretion to extend or terminate exclusivity, the Court should consider several factors: (a) the

 size and complexity of the case; (b) the necessity of sufficient time to permit the debtor to

 negotiate a plan of reorganization and prepare adequate information to allow a creditor to

 determine whether to accept such plan; (c) the existence of good faith progress towards




                                                  13
17-13633-mkv      Doc 151      Filed 12/07/18 Entered 12/07/18 20:42:41              Main Document
                                            Pg 14 of 15


 reorganization; (d) the fact that the debtor is paying its bills as they become due; (e) whether the

 debtor has demonstrated reasonable prospects for filing a viable plan; (f) whether the debtor has

 made progress in negotiations with its creditors; (g) the amount of time which has elapsed in the

 case; (h) whether the debtor is seeking an extension of exclusivity in order to pressure creditors

 to submit to the debtor's reorganization demands; and (i) whether an unresolved contingency

 exists. In re Adelphia Commc'ns Corp., 336 B.R. 610, 674 (Bankr. S.D.N.Y.), aff'd, 342 B.R.

 122 (S.D.N.Y. 2006).

                41.     Here, because the debtor has timely filed a plan of reorganization, many of

 the relevant factors have been rendered moot. Indeed, the Adelphia court itself held that once a

 plan is filed, the relevant inquiry is “whether the plan … will secure favorable reaction from the

 Debtors' creditors.” In re Adelphia Commc'ns Corp. 352 B.R. 578, 588 (Bankr. S.D.N.Y. 2006)

 ("this factor, which I consider to be the most important under the facts of these cases, strongly

 favors retention of exclusivity by the Debtors.").

                42.     Here, as mentioned, there is no question that the plan of reorganization

 will secure favorable reaction from creditors, as it proposes to pay all of them in full.

                43.     Moreover, despite Movants claims that the recently filed plan “utterly fails

 any standard of viability,” feasibility of a plan is a standard of confirmation that the Bankruptcy

 Code contemplates being addressed in a disclosure statement, not a plan, and the Debtor will do

 so in his disclosure statement.

                44.     In light of the foregoing, Movants request to terminate exclusivity should

 be denied, as they have failed to meet the heavy burden for demonstrating cause.




                                                  14
17-13633-mkv      Doc 151      Filed 12/07/18 Entered 12/07/18 20:42:41             Main Document
                                            Pg 15 of 15


                                              NOTICE

                45.     Notice of this Response has been given to: (a) Movants; (b) the Office of

 the United States Trustee for Region 2; (c) the Debtor’s 20 largest unsecured creditors; and (d)

 and all those who have requested notice and service of papers in the Debtor’s chapter 11 case.

                WHEREFORE, the Debtor respectfully requests that this Court (i) deny the

 Motion and (ii) grant such other and further relief as it deems just and proper.

 Dated: December 7, 2018
        New York, New York



                                                       ROSEN & ASSOCIATES, P.C.
                                                       Counsel for Debtor and Debtor in
                                                        Possession

                                                       By: /s/ Sanford P. Rosen
                                                              Sanford P. Rosen

                                                       747 Third Avenue
                                                       New York, NY 10017-2803
                                                       (212) 223-1100




                                                  15
